Filing #Case 9:20-cv-82151-RS Document 1-2 Entered on FLSD Docket 11/23/2020 Page 1 of 5
         115277698  E-Filed 10/20/2020 12:55:48 PM



                               IN THE CIRCUIT COURT OF THE 15111 JUDICIAL CIRCUIT
                                    IN AND FOR PALM BEACH COUNTY, FLORIDA

         MARGUERITE SERA GABRIEL,
                                                                           CIVIL DIVISION
                   Plaintiff
                                                                           CASE NO.:
         V.
         SAM'S EAST, INC.,d/b/a Sam's Club #8157

                   Defendant.


                        COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

                   The Plaintiff, Marguerite Sera Gabriel, by and through undersigned counsel, hereby sues

        the Defendant, SAM'S EAST,INC., d/b/a Sam's Club #8157(hereinafter, "Sam's Club"), and

        alleges:

                   1.      This is an action for damages which exceeds seventy-five thousand dollars

       ($75,000.00), exclusive of interest and costs, and otherwise within this Court's jurisdictional

        limits.1

                   2.      At all times material hereto, the Plaintiff, Marguerite Sera Gabriel, was and is a

        resident ofPalm Beach County, Florida, and is otherwise suijuris.




         I This is an action for damages in excess of seventy-five thousand dollars ($75,000.00), exclusive
        of interests and costs, and Plaintiff additionally demands trial by jury; accordingly, although, to
        file this Complaint, undersigned counsel is being required by order ofthe Supreme Court ofFlorida
        to contemporaneously complete a civil cover sheet with a dollar figure as an estimated amount of
        claim for data collection and clerical processing purposes only, the full monetary value of the
        damages suffered by Plaintiff is yet to be determined and will be decided in a verdict by the jury
        that judges the facts of this action in compliance with Article I, Section 22, Florida Constitution.
Case 9:20-cv-82151-RS Document 1-2 Entered on FLSD Docket 11/23/2020 Page 2 of 5




            3.     At all times material hereto, the Defendant, Sam's Club, was and is a Foreign Profit

  Corporation and a citizen of the state of Arkansas, actively doing business in Palm Beach County,

 Florida.

            4.     Venue is proper in this County, in that Defendant engaged and continues to engage

  in business in in Palm Beach County, Florida, and/or all ofthe acts complained of herein occurred

 in Palm Beach County, Florida, including most if not all witnesses for both parties, medical

 treatment and doctors, and the premises in question themselves, are in Palm Beach County,

 Florida.

           5.      Defendant's contact with Florida was and is as an ongoing basis substantial, as it is

 continuous and systematic business contact by, ineluding but not limited to operating a business

 on real property located in Palm Beach County, Florida, advertising in Florida and to Florida

 residents, purposeful contact with Florida residents such as Plaintiff, in this County, contact far

 from an isolated incident and of which foreseeably led the cause of action herein.

                   COUNT I -NEGLIGENCE CLAIM AGAINST SAM'S CLUB

           Plaintiff re-alleges and restates the allegations in paragraphs 1 through 5 as if frilly set forth

 herein.

           6.      That at all times material hereto, and specifically on June 2, 2019, Defendant,

 Sam's Club, owned, managed, controlled, operated, and/or maintained the premises located at

 4295 45th St, West Palm Beach, FL 33407, in Palm Beach County.

           7.      That on or about June 2, 2019, the Plaintiff, Marguerite Sera Gabriel, was

 lawfully in Defendant, Sam's Club's premises, when she Plaintiff slipped and fell.




                                                      2
Case 9:20-cv-82151-RS Document 1-2 Entered on FLSD Docket 11/23/2020 Page 3 of 5




         8.      That on or about June 2, 2019, the Plaintiff, Marguerite Sera Gabriel, was a

  business invitee ofthe Defendant, Sam's Club premises located at 4295 45th St, WestPalm Beach,

 FL 33407.

         9.      That the Defendant, Sam's Club, owed to its business invitees, including the

 Plaintiff Marguerite Sera Gabriel, a duty to warn of dangerous conditions and to maintain its

 premises in a reasonably safe condition.

         10.     Defendant, Sam's Club, its agents, apparent agents, servants or employees,

 breached its duty/duties owed to the Plaintiff Marguerite Sera Gabriel, owed to Plaintiff, its

 business invitee, a duty to provide a reasonably safe environment.

                 a.      By failing to maintain the floor of the premises in a reasonably safe

 condition, to wit, allowing liquids such as fruit and/or other substances to accumulate on the floor,

 and to prevent dangerous conditions from occurring; and/or

                 b.      By failing to warn of the dangerous condition that existed at the time of the

 Plaintiff's incident; and/or

                 c.      Failing to place barricades, wet floor signs, or other marking devices

 utilized to alert customers such as the Plaintiff of the dangerous condition that existed at the time

 ofPlaintiff's incident; and/or

                 d.      By failing to remove said fruit or other similar substance from the floor of

 the premises; and/or

                 e.      By failing to correct the hazardous condition of the premises when the

 Defendant knew or should have known that the general public visits said premises and specifically

 the Plaintiff herein; and/or




                                                  3
Case 9:20-cv-82151-RS Document 1-2 Entered on FLSD Docket 11/23/2020 Page 4 of 5




                            By failing to inspect the area in question on the premises in a reasonable

  manner and/or

                     g.     Fang to implement and/or follow proper procedures and policies

 regarding maintenance, inspection, and cleanup of the subject area and/or

                     h.     Failing to implement and/or follow proper procedures and policies

 regarding fruit or other substances on the floor or ground ofproperty premises,

                            Failing to act reasonable under the circumstances and/or

                     J.     Was otherwise negligent in the care, maintenance, and upkeep of the

 premises, and specifically by allowing fruit and/or a similar substance to be left on the floor of the

 premises so as to cause the Plaintiffs injury.

          1 1.       That the Defendant, Sam's Club, knew or in the exercise of reasonable care should

 have known of the existence of the hazardous and dangerous condition which constituted a

 dangerous condition to the Plaintiff and the condition had existed for a sufficient length of time

 that the Defendant, Sam's Club, knew or should have known of the condition and could have

 easily remedied it; and/or

         12. That the hazardous and dangerous condition which constituted a dangerous condition

 to the Plaintiff occurred with such regularity that the Defendant, Sam's Club, should have known

 of its existence.

         13.      As a direct and proximate result ofthe aforementioned negligence ofthe Defendant,

 Sam's Club, Plaintiff Marguerite Sera Gabriel, slipped on a fruit and/or other substance or a

 similar substance that had accumulated on the floor and sustained severe, grievous and permanent

 injuries, physical and mental pain and suffering, disability, physical impairment, disfigurement,

 mental anguish, inconvenience, loss of capacity for the enjoyment of life, loss of earnings and


                                                    4
Case 9:20-cv-82151-RS Document 1-2 Entered on FLSD Docket 11/23/2020 Page 5 of 5




 impairment of earning capacity and/or permanent aggravation of a pre-existing condition, and

 further incurred hospital bills, medical bills, and/or other bills as a result of said injuries; said

 injuries are either permanent or continuing in their nature and the Plaintiff, Marguerite Sera

 Gabriel will suffer the losses into the future.

         WHEREFORE, Plaintiff              Marguerite Sera Gabriel, hereby demand judgment for

 damages, costs and interest from the Defendant, Sam's Club, together with whatever other relief

 the Court deems just and appropriate.

                                    DEMAND FOR JURY TRIAL

         The Plaintiff MARGUERITE SERA GABRIEL, hereby demands trial by jury of all

 issues so triable as a matter of right.

         Dated: October 20, 2020

                                                          RUBENSTEIN LAW, P.A.
                                                          Attorneys for Plaintiff
                                                          9130 S. Dadeland Blvd, PH
                                                          Miami, FL 33156
                                                          Phone: (305)661-6000
                                                          Fax:(305)670-7555
                                                          Email: julie@rubensteinlaw.com
                                                                  zrodriguez@rubensteinlaw.com
                                                                  eservice@rubensteinlaw.com
                                                        By:    /s/ Julie Pagni
                                                               JULIE PAGNI
                                                               Florida Bar No.: 111459




                                                    5
